DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
	The additive manufacturing device according to claim [[3]] 1, wherein the resin collection unit comprises a suction aperture located centrally with respect to the curvature of the scraper.
Authorization for this examiner’s amendment was given in an email communication with Catherine Shultz on 8 June 2012.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest independent prior art of record is Kim (US20180043619) in view of Kenmochi (JPS63312130), Buller (US20150367447) and Tanaka (US20120225208), which teaches an additive manufacturing device comprising a resin depositor, a planar foil substrate, a support plate, a radiation source, a stage, a positioning system, a input side resin storage unit, a resin collection unit, a 
	While Tanaka does teach the presence of a resin humidity control system ([0081]), it is located after what would be considered the input side resin storage unit (“liquid discharge unit”), meaning modified Kim does not teach the presence of a humidity control system upstream from the input side resin storage unit.
	As claims 3-16 and 19-20 are directly/indirectly dependent on claim 1, they stand allowed for similar reasons.
	Regarding claim 17, the closest independent prior art of record is Kim (US20180043619) in view of Hickerson (US20050208168) and Tanaka (US20120225208), which teaches an additive manufacturing device comprising a resin depositor, a planar foil substrate, a support plate, a variable height blade, a radiation source, a stage, a positioning system, a input side resin storage unit, a resin collection unit, a resin conditionings unit upstream from the input side resin storage unit and a scraper with curvature along a scraping edge.
	While Tanaka does teach the presence of a resin humidity control system ([0081]), it is located after what would be considered the input side resin storage unit (“liquid discharge unit”), meaning modified Kim does not teach the presence of a humidity control system upstream from the input side resin storage unit.
	As claim 18 is directly dependent on claim 1, they stand allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749